DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ Amendments and Remarks, filed 1 December 2021, in the matter of Application N° 16/341,915.  Said documents have been entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 96-115 are pending, where claims 100-103 remain withdrawn from consideration.
No claims have been added, amended, or canceled.  No new matter has been added.
Thus, claims 96-99 and 104-115 continue to represent all claims currently under consideration.

Information Disclosure Statement
One new Information Disclosure Statement (IDS) filed 1 December 2021 is acknowledged and has been considered.

Withdrawn Rejections
Rejection under 35 USC 112
Pursuant to the telephone interview of 24 November 2021, the Examiner has reconsidered this rejection.  Though, broad in its scope, the Examiner acknowledges that the claim seeks to exclude those active ingredients that possess the recited functionality.  Said rejection stands withdrawn.

Rejection under 35 USC 102
Pursuant to the telephone interview of 24 November 2021, the Examiner has reconsidered this rejection.  Despite the reference providing clear teaching of dry eye, the Examiner concedes that the reference does not expressly teach the practiced composition being administered to patients that are suffering from “severe” dry eye.  As such, said rejection is withdrawn.

Rejection under 35 USC 102
Applicants’ remarks disqualifying the Mueller-Lierheim reference (US Pre-Grant Publication Nº 2017/0014339 A1) as prior art are acknowledged and are persuasive.  The rejection is withdrawn on this ground alone.

Maintained Rejections
The following rejections are maintained from the previous Office Correspondence dated 1 June 2021 since the art that was previously cited continues to read on the previously recited limitations.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 96, 97, 99, and 104-115 are rejected under 35 U.S.C. 103 as being unpatentable over Francese et al. (USPN 6,107,347) in view of Krzoska et al. (Galifa Augen Blick 03/2016; July 2016; ISR/IDS reference of record).
The limitations of the claims are previously discussed.
Francese discloses a method of protecting the human eye cell layers and tissues exposed to such forms of trauma as are encountered during surgery (see i.e., Abstract, claim 1, etc.).  Treatment is carried out by administering to the eye, a protective amount of an ophthalmically acceptable aqueous composition containing a first alkali metal and/or alkaline earth metal hyaluronate fraction having a molecular weight of at least about 2 million, for example, in the range of about 2 million to about 4 million (see e.g., claim 1).  The applied composition contains a second alkali metal and/or alkaline earth metal hyaluronate having a smaller molecular weight (e.g., 300,000-700,000).  The presence of the second fraction of lower molecular weight hyaluronate is considered to meet the limitations recited in claim 99.
Regarding the high molecular weight first fraction of alkali hyaluronate that is in the composition, the Examiner notes that while the practiced fraction does meet the recited molecular weight limitations, there is no express teaching that it possesses an intrinsic viscosity of greater than 2.5 m3/kg (claim 96) or greater than 2.9 m3/kg (claim 106).
However, given that the reference teaches and suggests other of the high molecular weight hyaluronic acid limitations recited in the claims, the Examiner concludes that the intrinsic viscosity is similarly met.  Evidence to this point is set forth by Francese’s disclosure that the first hyaluronate fraction will have a preferred molecular weight in excess of about 2 million and, more preferably, in the range of about 3-4 million (see i.e., col. 4, lines 15-25; claim 1).  Evidence to these preferred weights is found in, for instance, in Examples 1-3 (col. 6).
The concentration of the first hyaluronate is taught as preferably ranging from about 1 mg/mL to about 50 mg/mL (see e.g., col. 4, lines 50-54).  This easily converts to a concentration range of about 0.1-5.0% w/v and is observed by the Examiner as readily encompassing the concentrations recited in claims 96, 110, and 113.
The practiced compositions are further taught as preferably containing at least one buffer component in an amount effective to control the pH of the composition and/or at least one tonicity adjuster component in an amount effective to control the osmolality of the composition.  Most preferably, the present composition will contain both a buffer component and a tonicity adjuster component (see col. 5, lines 1-7).  Useful buffers include, for instance phosphate buffers while useful tonicity agents preferably include sodium chloride (see col. 5, lines 18-24).  Example 3, for instance discloses combining the sodium salt of high molecular weight hyaluronate (Mw = 3.5million) with phosphate buffered saline (see col. 6, lines 41-47).  The amounts of buffer and osmolality component are not expressly disclosed.  However, the reference does teach that the completed composition will have a preferred osmolality ranging most preferably from about 250-350 mOsmol/kg and preferred pH ranging from 7-7.5 (see e.g., col. 5, lines 26-32).  Such is considered to teach and suggest the limitations recited in claims 108, 111, 112, and 114.
The limitations of claim 107 are considered to be met by the teachings of Francese as the reference is silent as to the inclusion of a preservative or any compounds that would embody such a component.
The limitations recited in claims 104, 105, and 115 are considered to be taught and suggested by the reference as well.  As an initial point, the composition is taught as being applied to human eyes.  The reference does not expressly disclose applying the practiced composition in a dropwise manner.  However, the state of the art (i.e., Bracke et al. USPN 4,517,295) does disclose that such compositions are administered as eye drops (see col. 2, lines 8-17).
Francese is thus considered to teach and suggest each of the claimed limitations of the instant method, but with one notable exception.  The reference does not expressly teach that the practiced compositions are used to treat severe dry eye.
Despite this apparent gap in the teachings, the Examiner respectfully submits that such would have been obvious to a person of ordinary skill in the art at the time of the filed invention.  Evidence supporting this conclusion is found, for instance, in the teachings of Krzoska.
The teachings of Krzoska are provided above.  Briefly, the article discloses administering Comfort Shield®, which is a 0.15% (1.5 mg/mL) high molecular weight hyaluronic acid eye drop formulation in isotonic phosphate buffered saline to a human patient population as an eye-drop formulation to treat severe dry eye.
Based on the teachings of the references, it is immediately apparent that one of ordinary skill in the art would have had a reasonable expectation of successfully achieving the instantly claimed method of treating dry eye.  Francese teaches and suggests the composition of the claimed method, but fails to teach that it can be used to treat dry eye.  Showings in the art such as Krzoska are presented to demonstrate that such high molecular weight hyaluronic acid compositions are not only known to be applied to the eyes in drop form, but also doing so will present the skilled artisan with the expectation of successfully treating dry eye.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed, absent a clear showing of evidence to the contrary.

Response to Arguments
Applicants’ arguments with regard to the rejection of claims 96, 97, 99, and 104-115 under 35 USC 103(a) as being unpatentable over the combined teachings of Francese et al. and Krzoska et al. have been fully considered but they are not persuasive.
Applicants traverse the rejection on the grounds that neither reference teaches or suggests treating “severe” dry eye.  It is further argued that “the distinction between ‘mild to moderate dry eye’ and ‘severe dry eye’ is significant” and that “[t]he conditions have clinically recognized differences in pathology and symptoms,” and that “the clinically accepted strategy for treating “severe dry eye” was very different from the strategies used to address mild to moderate dry eye” at the priority date of the instant application.
Applicants rely upon several filed references (e.g., TFOS DEWS reports from 2007 and 2017) to support their position.  These references have been carefully considered.
The Examiner, in response, respectfully maintains the rejection for the reasons already of record.
At the outset, the Examiner acknowledges that there exists a difference in degree of severity between “mild to moderate” and “severe” forms of dry eye.  To this end, the Examiner concedes that neither reference expressly discloses treating “severe” dry eye.
However, the argument that Applicants’ response fails to overcome is that a person of ordinary skill in the art, ahead of the effective filing date of the instant application, would have had a reasonable expectation of success in treating severe dry eye through application of the composition of the method (i.e., Comfort Shield® MDS or SD).
Applicants’ position is predicated on being able to discern between the varying degrees of dry eye disease: mild/moderate versus severe.  The instantly claimed method recites treating the latter using a composition that has clearly been established as being used to treat the former.  Thus, at its very foundation, the Examiner has established a prima facie case of obviousness using the “obvious to try” rationale under KSR.  MPEP §2143(I)(E) states that, “[t]he rationale to support a conclusion that the claim would have been obvious is that ‘a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try show that it was obvious under §103.”
In the instant case, the positively recited method step recites treating a person having severe dry eye comprising the administration of a high molecular weight hyaluronic acid having an intrinsic viscosity of >2.5 m3/kg and a concentration of <0.2% w/v.
Applicants’ own specification defines such a composition as being embodied by the Comfort Shield® product that is discussed within the HYLAN M Study (see Spec. pp. 33-34).  The study design and first results (R37 reference, filed 26 May 2020) more specifically define the applied compositions of interest as being the MDS and SD blends of Comfort Shield® products.
What the Examiner understands from these definitions that are provided within the instant specification is that any showing of either of these Comfort Shield® products will be considered to read on the broadly recited compositional limitations of the instantly recited method.  Stated another way, Applicants’ definition of the applied composition clearly establishes these particular blends of Comfort Shield® products as meeting these compositional limitations.  
Thus, any showing in the prior art disclosing either of these compositions being administered to the eye of a person suffering from dry eye, will be considered to be a showing of treating dry eye, independent of the severity of the condition. 
What this thus serves to establish in terms of the “obvious to try” rationale of KSR is, first, that at the time of the invention, a recognized problem existed (in this case a need to treat severe dry eye).
Second, it establishes and defines that there had been a finite number of identified, predictable potential solutions to the recognized need or problem.  The solutions to the problem of treating severe dry eye are, by Applicants’ own acknowledgement on the record, known to include the use of high molecular weight hyaluronic acid formulations dating back nearly 40 years (e.g., reference R43; filed 26 May 2020).  Far more recently, Applicants developed and sold products (Comfort Shield® MDS and SD) for the purpose of treating dry eye, thereby establishing a very finite number of identified and potentially predictable solutions to treat this condition.
Third, based on the foregoing two points as well as what is known in the state of the art regarding these products’ use for treating dry eye, the Examiner respectfully submits that a person of ordinary skill in the art, ahead of the effective filing date of the instant application, could have pursued the known potential solutions with a reasonable expectation of success of treating severe dry eye.
Notably, in the above discussion the Examiner has emphasized the term “treating.”  Merriam-Webster defines ‘treating’ as caring for or dealing with medically or surgically (see www.merriam-webster.com/dictionary/treat?utm_campaign=sd&utm_medium=serp&utm_source=jsonld; definition 4).  This distinction is considered germane to the argument at issue since the condition of severe dry eye is being treated via administration (aka simply dispensation) of the composition of the claim.  This is independent of any symptoms that are common to or distinguish the degrees of severity from one another as well as independent of any time frame for which remediation of the aforementioned symptoms are being sought.
Thus, the Examiner respectfully disagrees with Applicants’ assertion that the Examiner has not considered each of the recited terms of the claim and that the general “gist” or “thrust” of the claimed method is all that is being addressed within the rejection.
For these reasons, Applicants’ response to the above obviousness rejection is unpersuasive.  Said rejection is therefore maintained.

New Rejections
Applicants’ newly filed IDS has necessitated the following ground(s) of rejection:

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 96-99 and 104-115 are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. (aka Groß et al.; Clinical Opthalmol.; 6 April 2017; new IDS reference) in view of Müller-Lierheim (“Hyaluronic acid eye drops” Aktuelle Kontaktologie; Dec. 2015, 11th Year, 25th Issue) and Comfort Shield® SD Instructions for Use (5/26/2020 IDS reference R12, published Nov. 2015).
The limitations of claim 96 recite a method of treating severe dry eye, comprising topically administering a fluid to the ocular surface of the eye of a human or non-human animal subject with severe dry eye, wherein the fluid comprises high molecular weight hyaluronic acid having an intrinsic viscosity of >2.5 m3/kg and a concentration of <0.2% w/v.
The study published by Gross discloses treating a human patient population of the study using two different high-molecular weight solutions of hyaluronic acid.  The study is a comparative study of a HA solution that has a concentration of 0.2% HA and 0.18% HA for determining their respective suitability for treating varying degrees of severity of dry eye disease (see e.g., Abstract).  Both concentrations of HA were administered to patient populations composed of cases ranging in severity and inclusive of those deemed to be suffering from “severe” dry eye disease (see e.g., Patients and methods, Participants; pg. 632).
The study design (see pg. 634) selected patients that were subject to a variety of different triggers which are able to be categorized under the recited causes.  For instance, the wearing of contact lenses could be a “physical trauma” or pollution, smoking, or wind (e.g., chemical trauma or wound to the eye).  Such is considered to meet the limitations recited in claim 97.
One of the two studied compositions is taught as being a preservative-free 0.18% solution of HA and is silent as to the presence of any additional bioactive agent such as any additional immunomodulatory or immunosuppressive agents, or antibiotics.  Such is considered to meet the limitations recited by claims 98, 99, 110, and 107.

Where Gross is considered to be deficient is with respect to the remainder of the instantly recited compositional and property limitations of claims 96, 106, 108, 109, and 111-114.
What clearly establishes is that preservative free, solutions of HA having concentrations of less than 0.2% (e.g., 0.18%) are administered to patients suffering from severe dry eye and efficacious in treating those patients to whom it is administered.
Müller-Lierheim discloses the HA eye drop products: Comfort Shield® MDS and SD (see Table 4; pg. 3) as eye drops that simulate tear fluidity.  The products, also identified as “Category 4” products, are discussed further in the Summary section as possessing “universal application” and that “thanks to its high HA molar mass, Comfort Shield® simulates human tear fluidity and stabilizes the corneal and conjunctival epithelium.”  Additionally, the Examiner notes that other of the HA eye drop compositions, such as those of Category 3 (Table 3) are noted as being used to treat chronic inflammatory conditions such as in the case of moderate to severe dry eye.  Of particular note, is that the HA formulations of Table 3 include Vismed multi eye drops.  This product is the comparative, preservative-free, 0.18% HA solution that is administered to severe dry eye patients in the study published by Gross et al. (see paragraph bridging the columns on pg. 632).
What this serves to establish is a prima facie showing in the art that provides the ordinarily skilled artisan with a reasonable expectation of successfully treating severe dry eye with either the Vismed or Comfort Shield® products.  The products of both Category 3 and 4 of the Müller-Lierheim reference are disclosed as having “universal” application.  Without additional disclosure or definition assigned to this disclosure, the Examiner broadly and reasonably interprets this as disclosing that the drops are able to be administered for treatment of varying degrees of severity of dry eye disease.
Regarding the limitations of the recited properties of the administered composition of claims 96, 106, 108, 109, and 111-114, the Examiner has established above that these parameters are definitive of the properties of the Comfort Shield® MDS and DS products.

Gross expressly discloses that its studied formulations are applied as drops to the eyes of male and female subjects (see e.g., Title and Results, pg. 634), thereby meeting the limitations of claims 104, 105, and 115.  Table 1 of the instant specification (see pg. 18) sets forth the defining characteristics and specifications of the compositions that are considered to embody and therefore define the compositions of the instant application.  That table is reproduced here:

    PNG
    media_image1.png
    294
    574
    media_image1.png
    Greyscale

Furthermore, in defining those hyaluronic acid compositions that are considered to exemplify the instantly applied composition, the Examiner notes that properties of the composition are additionally set forth in the instant specification (see pg. 3, line 11 to pg. 4, line 2).  Included within this definition is the high-molecular weight HA compound Hylan A (pg. 3, line 28).  Also of note is Applicants’ Example 1 on pages 33-34 of the instant specification identifying the product of interest as being Comfort Shield® as studied in the indicated HYLAN M study.  Looking to this study, it is lastly noted that Comfort Shield® products of interest are designated “MDS” (or multidose solution) and “SD” (or single-dose) formulations.  Therein, the formulation is understood to be the same for each and the container from which it is delivered is what differs.
The filed “R12” Comfort Shield® SD Instructions for Use reference expressly discloses that the formulation comprises Hylan A in a 0.15% solution containing both sodium chloride, sodium hydrogen phosphate, sodium dihydrogen phosphate, and water.  Such is considered to disclose the limitations recited in claims 108 and 112.
Disclosure of Hylan A is additionally, by Applicants’ own definition, considered to meet the recited intrinsic viscosity and molecular weight limitations as recited in claims 96, 106, 109, and 113, absent a clear showing of evidence to the contrary.
Based on the combined guidance provided by each of the references, it is apparent that one of ordinary skill in the art, ahead of the effective filing date of the instant application, would have had a reasonable expectation of success in arriving at the instantly claimed method.
Importantly, it is established in advance of the earliest effective filing date, through the combined teachings of Gross and Müller-Lierheim, that commercially available products such as Comfort Shield® (MDS or SD) have been available for the express purpose of administering to patients suffering from and in need of treatment for dry eye disease.
Gross establishes that other known, high-molecular weight HA, preservative-free HA solutions are known to be administered to those patients that are suffering from severe dry eye and have been efficacious in their treatment.
Müller-Lierheim is instrumental in disclosing that both Vismed Multi and Comfort Shield® (MDS or SD) products are universally applicable eye drops with the former being taught as effective for treating chronic inflammation and severe dry eye disease.  The latter is taught as being even more advantageous in that it contributes to restoring balance in chronically irritated eyes and that with longer application (or residence time) the frequency of dosed drops is reduced.  This is discussed as making Comfort Shield® a cost-effective option for treating eyes as well.
The combined disclosures of Gross and Müller-Lierheim are thus considered to motivate the ordinarily skilled artisan to treat severe dry eye disease in a patient in need thereof, absent a clear showing of evidence to the contrary.
The remainder of the teachings relied upon by the Examiner are not base on any reliance upon improper hindsight in reference to the definitions provided in the instant specification.  Rather, the instant specification is understood as providing definition of the administered composition(s) that are already commercially available, as evidenced by the above Comfort Shield® DS brochure.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, in advance of the effective filing date of the instant application, and absent a clear showing of evidence to the contrary.

	All claims have been rejected; no claims are allowed.








Conclusion
Applicants’ submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 1 December 2021 has prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571) 270-1966.  The Examiner can normally be reached on 9:30 am - 7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615